Citation Nr: 1538922	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-19 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from October 2, 1963 to November 29, 1963 in the United States Marine Corps.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010, April 2011, and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Historically, the acquired psychiatric disorder and PTSD issue on appeal was denied by a final November 2006 Board decision.  Subsequent to the November 2006 Board decision, the Veteran filed a claim to reopen service connection in January 2010.  The RO issued February 2010, April 2011, and January 2012 rating decisions, which continued to deny the claim to reopen.  However, additional pertinent lay and medical evidence was submitted and received prior to the expiration of the one-year appeal period for each of the rating decisions listed above.  See 38 C.F.R. § 3.156(b) (new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  Thus, any interim submissions before finality attached must be considered by VA as part of the pending appeal for the January 2010 claim to reopen.  See also Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).


A review of the Veterans Benefits Management System (VBMS) reveals the hearing transcript.  The remainder of the documents in VBMS are either duplicative of the records in the paper claims file or irrelevant to the issues decided herein.  A review of the Virtual VA paperless claims processing system reveals VA treatment records that have been reviewed by the Board.  

In May 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS folder.  After this hearing, the Veteran was given 60 days to submit additional evidence.  See 38 C.F.R. § 20.709 (2015).  The Veteran did not submit any additional evidence during that time period.  

The underlying merits of the claim for service connection for a psychiatric disorder and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2006 Board decision, the RO denied service connection for an acquired psychiatric disorder, to include PTSD.  

2.  The Veteran filed a motion for reconsideration of the November 2006 Board decision, but that motion was denied in August 2007.

3.  In a November 2008 memorandum decision, the Court affirmed the November 2006 Board decision.

4.  The evidence received since the November 2006 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include PTSD.  


CONCLUSIONS OF LAW

1.  The November 2006 Board decision, which denied service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2014).  

2.  The evidence received subsequent to the November 2006 Board decision is new and material, and the issue of service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2001 rating decision, the RO denied a claim for service connection for PTSD.  The Veteran appealed that determination to the Board, and in a November 2006 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD based on an alleged in-service personal assault.  

Unless the Chairman of the Board orders reconsideration, all decisions of the Board are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  In the present case, the Veteran filed a January 2007 motion for reconsideration of the Board's decision; however, that motion was denied in August 2007.   He did not file motion to vacate or motion for revision based on clear and unmistakable error.

The Veteran did appeal the November 2006 Board decision to the United States Court of Appeals for Veteran's Claims (Court).  In a November 2008 memorandum decision, the Court affirmed the Board's denial of the claim for service connection for PTSD.  Therefore, the Board finds that the August 2008 Board decision is final.

In the November 2006 decision, the Board denied service connection for the Veteran's personality disorders on the basis that personality disorders are not diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In the same decision, the Board also denied service connection for an acquired psychiatric disorder on the basis that there was no probative evidence of a nexus between his currently diagnosed impulse disorder, NOS; depressive disorder, NOS; or psychosis, NOS, and his military service in 1963.  In addition, in the November 2006 decision, the Board denied service connection for PTSD on the basis that there was no probative evidence of a current diagnosis for PTSD based on the DSM-IV criteria.  Thus, the final November 2006 Board decision considered all of the Veteran's potential psychiatric diagnoses.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (noting that, when determining whether a new and material evidence analysis is required for a disorder, the focus of VA's analysis must be on whether the new evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether the evidence substantiates an element of the previously adjudicated matter).

The Veteran filed his current application to reopen his claim in January 2010.  During the present appeal, the RO considered whether there was new and material evidence to reopen the claim.  However, regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

A finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  In Shade, the Court held that new evidence would raise a reasonable possibility of substantiating the claim, if when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. at 118-19.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

Subsequent to the November 2006 Board decision, the Veteran stated that a VA nurse told him he had PTSD.  See January 2011 Veteran's statement.  When determining whether new and material evidence has been submitted to reopen a claim, the Board must take into account more recent court decisions regarding the consideration of lay evidence.  Shade, 24 Vet. App. at 122.  Assuming the credibility of the Veteran's lay testimony for purposes of reopening, the Board finds this evidence relates to at least one of the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  Therefore, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened based on a finding of new and material evidence. However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

As discussed above, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  However, before addressing the merits of the service connection claim, the Board finds that additional development of the evidence is required.

First, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  The Court has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, it does not appear that the Veteran has been provided adequate notice for the issue of entitlement to service connection for PTSD based on an alleged in-service personal assault.  The RO did send notice letters to the Veteran in January 2010 and November 2011, but these letters did not advise him of the evidence necessary to substantiate a claim for service connection for PTSD based on a personal assault.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter.  

Second, a VA medical examination and opinion are needed to adjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD, based on alleged in-service personal assault.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Federal Circuit and the Court have both held that, for a PTSD claim stemming from an in-service personal assault, under 38 C.F.R. § 3.304(f)(5), a medical opinion may be secured to determine whether the occurrence of an in-service stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  

Third, as the case is already being remanded, the AOJ should attempt to obtain outstanding VA treatment records from the VA healthcare system in Tennessee, dated from July 2011 to the present.  

Fourth, the Board notes that a decision on the claim for service connection could affect the outcome of the Veteran's claim for TDIU.  As such, the claims are inextricably intertwined.  For this reason, the issue of entitlement to service connection for an acquired psychiatric disorder must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for PTSD based on alleged in-service personal assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  

Specifically, this letter should comply with 38 C.F.R. § 3.304(f)(5) and advise the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records from the VA healthcare system in Tennessee dated from July 2011 to the present.  These records should be associated with the claims file.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address the following:

(a) The examiner should identify any psychiatric disorder that has been present since the Veteran filed his claim in January 2010 or within close proximity thereto.  

(b) For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  

(c) With respect to PTSD, the VA examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  

(d) If the PTSD diagnosis is deemed appropriate, the VA examiner should then comment upon whether it is at least as likely as not the Veteran exhibited any behavioral changes during service or after service that are reflective of the occurrence of physical assault in service.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

(e) If the VA examiner believes that behavioral changes are reflective of the occurrence of in-service physical assaults, the VA examiner should opine whether it is at least as likely as not current PTSD symptomatology is attributable to the occurrence of an in-service physical assault. 

(f)  Is it at least as likely as not that the Veteran experienced a superimposed disease or injury during service to a personality disorder, which resulted in additional psychiatric disability?  (Both service treatment records and post-service treatment records document personality disorder diagnoses).

In making this determination, the examiner should interview the Veteran and consider the following evidence of record:  

The Veteran has claimed that he has an acquired psychiatric disorder, to include PTSD, that is related to experiencing numerous personal assaults from a superior officer in the Marine Corps during his service in October 1963 and November 1963.  He has stated that he was punched in the stomach, his testicles were grabbed, and he was harassed consistently by a gunnery sergeant.  

His service treatment records and personnel records reveal that the Veteran served a short time in the Marine Corps from October 2, 1963, to November 29, 1963.  An Aptitude Board report dated in November 1963 included a drill instructor's report and a medical officer's report.  They indicated that the Veteran showed no progress during his training and exhibited poor performance.  It was also noted that the Veteran had joined the Marine Corps to avoid the draft and that he had no motivation to complete his training.  He had a history of inadequate adjustment - academically, socially, and occupationally.  He eventually received an unsuitability discharge.  No mental or physical condition was noted.  A November 1963 supplementary information report indicated that the Veteran's performance in the Marine Corps was poor.  The Veteran stated in this report that he was never hit, kicked, or otherwise mistreated while in the Marine Corps.  Upon discharge in November 1963, no psychiatric disorder was found, but the Veteran was diagnosed with passive-aggressive reaction - a personality disorder.  

Following service, Social Security Administration (SSA) records, VA treatment records, and VA examination reports dated in October 2003 and April 2006 documented treatment for depression, NOS; psychosis, NOS; impulse control disorder, NOS; and alcohol abuse disorder.  The Veteran's first documented treatment for psychiatric issues was in 1995.  

Following service, neither the October 2003 VA examiner nor the April 2006 VA examiner concluded that the Veteran met the DSM-IV criteria for PTSD based on his alleged in-service personal assaults.  Rather, his current family issues were cited as psychological stressors. However, a January 2005 VA physician letter assessed PTSD due to his traumatic experiences during military training.  An April 2005 VA psychotherapy note also assessed PTSD.  

Following service, VA and SSA disability treatment records from the 1990s and 2000s have also diagnosed paranoid and aggressive personality disorders; anti-social personality disorder; and intermittent explosive disorder superimposed on a personality disorder.   
  
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


